I cannot agree with the majority opinion that because it was stipulated that "Booker T. Washington School house" is located within the boundaries of the common school district it is another "school" in that district within the meaning of section 7035, O. S. 1931, 70 Okla. St. Ann. § 453. It has always been used exclusively by the colored children of the adjoining consolidated district and has in fact been maintained as the separate school of that district. The location of the building is not the decisive test. The statute contemplates two schools in one district in the real sense and means two schools in bona fide operation for the use and benefit of the children of that district. If the statements in the briefs are to be taken as admissions, Booker T. Washington school is the separate school of the adjoining consolidated district, even though the schoolhouse was by mistake located across the boundary line in the common school district. Such being the case, the order designates the separate school of the adjoining consolidated district as the separate school of the common school district. The statute does not, in my opinion, authorize such an order. I am of the opinion the judgment should be affirmed.